Citation Nr: 0914156	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to a higher for fracture, distal metacarpal, 
right thumb, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 
1989.  Discharge documents reflect that he served in Vietnam, 
earning the Silver Star medal and the Combat Action Ribbon 
for his service. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2004 and March 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, in which service 
connection for spinal stenosis of the cervical spine with 
osteoarthritis and a compensable evaluation for fracture, 
distal metacarpal, right thumb, were denied; and in which 
service connection for a lumbar spine disability was denied.

In a statement accompanying his August 2005 substantive 
appeal, the Veteran argued that all his disabilities should 
be evaluated as 10 percent disabling.  Claims for increased 
evaluations for the service connected fracture, distal tip, 
right long finger; bilateral hearing loss; hemorrhoids, and 
residual scars, intergluteal abscess, status post incision 
and drainage are thus referred for appropriate action and 
adjudication.

The issue of entitlement to service connection for a lumbar 
spine disability will be remanded for issuance of a statement 
of the case. See Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue and the issue of entitlement to service connection 
for a cervical spine disability, including as secondary to 
the service-connected right shoulder disability, addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a written statement submitted in January 2007, before the 
Board had an opportunity to render a decision in the case, 
the appellant withdrew his appeal as to the issue of an 
increased evaluation for his service-connected right thumb 
disability.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of an increased 
evaluation for the service connected fracture, distal 
metacarpal, right thumb have been met. 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2004, the Veteran disagreed with the May 2004 rating 
decision in which the RO denied a compensable evaluation for 
his right thumb disability.  In a July 2005 statement of the 
case, the RO granted a 10 percent evaluation for the service-
connected fracture, distal metacarpal, right thumb, effective 
in October 2003.  In a statement submitted with his August 
2005 substantive appeal, the Veteran stated that he accepted 
the decision and rating of the distal metacarpal, right thumb 
but continued to argue that a 10 percent evaluation should be 
afforded for all the conditions for which he was originally 
granted service connection, including the right thumb.  The 
RO accepted this statement as a timely appeal of the issue of 
entitlement to a higher evaluation for the right thumb 
disability and continued to include the issue on subsequent 
supplemental statements of the case.

In a January 2007 statement, proffered before the Board 
promulgated a decision in this case, the Veteran clarified 
his intention to withdraw his appeal as to the issue of the 
service-connected right thumb disability.  

A substantive appeal may be withdrawn by the Veteran at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the Veteran withdrew his appeal as to the issue of an 
increased evaluation for fracture, distal metacarpal, right 
thumb, there remain no allegations of error of fact or law 
for appellate consideration. The Board therefore has no 
jurisdiction to review this issue.


ORDER

The claim for an increased evaluation for fracture, distal 
metacarpal, right thumb, is dismissed.


REMAND

The appellant seeks service connection for cervical and 
lumbar spine disabilities.  

Non-VA treatment records reflect complaints of and treatment 
for lower back, neck, and shoulder pain with clinical 
findings of tissue swelling in the cervical spine reflective 
of posterior pharyngeal pathology versus ligamentous injury 
in 1995, and of cervical spine spinal stenosis with 
osteoarthritis in 2002.

The Veteran stated he sustained multiple injuries to his back 
and shoulder during his active service.  In his August 2005 
statement, the Veteran described several injuries that he 
feels may have caused his spine disabilities.  In pertinent 
part, he stated he was treated for injuries sustained in 
combat in Vietnam, including concussions and back injury.  
However, he asserts that his medical record is not complete, 
as records describing these injuries are not present among 
his records.  In addition, he advises that he served under 
three distinct service numbers-two as an enlisted member, 
and one as an officer.

Service treatment records d reflect complaints of and 
treatment for two shoulder injuries, and complaints of and 
treatment for back pain during active service.  Treatment 
records identifying the Veteran under all three of his 
identification numbers are present in the records in the 
claims file.  However, records documenting the above-
described combat injuries are not present.

Notwithstanding, service personnel and medical records 
reflect that the Veteran served in combat during two tours in 
Vietnam.  His military occupational specialty was as a 
machine gunner, or 0331.  He was awarded the Silver Star 
medal and the Combat Action Ribbon during this period of 
service, from 1966 to 1970.  Thereafter, the Veteran served 
as an Infantry Officer for almost 20 years before retiring 
with over 20 years' honorable service.

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b); see 
Pentecost v. Principi, 16 Vet. App. 124, 128-9. (2002).

Such injuries as the Veteran described are consistent with 
the conditions and circumstances of service in combat for his 
MOS.

Given the foregoing and the injuries to his shoulder already 
documented in the service treatment records, the Board finds 
that VA examination should be accorded the Veteran to 
determine the nature, extent and etiology of his currently 
manifested cervical spine disability.   See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Board accepts the Veteran's August 2005 statement and 
substantive appeal as a timely notice of disagreement to the 
denial of service connection for a lumbar spine disability in 
the March 2005 rating decision.  The claim must be remanded 
for the preparation of a statement of the case on those 
issues. Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).





Accordingly, this case is remanded for the following:

1. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current 
cervical spine pathology. All indicated 
tests and studies should be performed. 
The claims folder, including a copy of 
this remand, must be provided to the 
examiner in conjunction with the 
examination.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed cervical spine pathology is the 
result of the Veteran's active service or 
any incident therein or had its onset 
during his active service or within the 
year following his discharge in 1989.

In the alternative, the examiner should 
state whether is at least as likely as 
not that any diagnosed cervical spine 
pathology is the result of the service-
connected right shoulder disability.

The Veteran's descriptions of his 
injuries in combat are to be accepted as 
he describes them.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Issue a statement of the case 
regarding the issue of service connection 
for a lumbar spine disability.  The 
appellant should be apprised of his right 
to submit a substantive appeal as to this 
issue and to have his claim reviewed by 
the Board. Only if the Veteran timely 
perfects his appeal as to this issue, 
undertake any and all development deemed 
essential and re-adjudicate the Veteran's 
claim.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection 
for a cervical spine disability, 
including as secondary to the service-
connected right shoulder disability, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


